de GRAFFENRIED, J.
Section 6850 of the Code provides that any person who knowingly interferes with, hires, employs, entices away, or induces to leave the service of another, or attempts to- hire, employ, entice away, or induce to leave the service of another, any laborer or servant, renter or share cropper, who has contracted in writing to serve such other person for any given time, not to exceed one year, before the expiration of the time so contracted for, shall be guilty of a misdemeanor.
The affidavit in this case charges that the affiant “has probable cause for believing that, in Pike county, within twelve months before making this affidavit, Buster Linton knowingly interfered with, hired, engaged, enticed away, or induced or attempted to hire, employ, entice away or induce to leave the service of T. V. Folmar, Henry Cade, a laborer or servant who had stipulated or contracted, in writing, to serve T. V. Folmar, the affiant, until the 29th day of July, 1911, before the expiration of the time contracted for.” When the contract referred to in the affidavit was made, the affidavit, which was made May 2, 1911, fails to disclose. It may be, so far as the affidavit discloses, that the contract referred to in the affidavit was made by Henry Cade,, the laborer, with T. V. Folmar, the employer, at some time prior to May, 1910, and that, by its terms, it provided for a term of service greater them one year. It may be, *107so far as the affidavit discloses, that Cade, the laborer, was in the service of Folmar, the employer, under that contract and in obedience to its terms on May 1, 1910, and that the act of the defendant made the basis of this prosecution was done on May 3, 1910. However this may he, the defendant specifically by his demurrer, pointed out this fatal defect in the affidavit, and the court, in overruling the demurrer, committed an error for which the judgment in this case must be reversed.
Reversed and remanded.